Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the Appropriate Box: [X] Preliminary Information Statement [_] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [_] Definitive Information Statement BTHC VII, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the Appropriate Box): [X] No fee required. [_] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [_] Fee paid previously with preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: BTHC VII, INC. 125 South Wacker Dr., Ste. 2600, Chicago, IL 60606 Telephone (312) 782-6800 INFORMATION STATEMENT PURSUANT TO SECTION 14C OF THE SECURITIES EXCHANGE ACT OF 1934 We are mailing this Information Statement on or about August , 2007 to the stockholders of record of BTHC VII, Inc., a Delaware corporation (the "Company", "we", "us", "our" or "BTHC"), at the close of business on July 27, 2007 (the "Record Date"). We are sending this Information Statement to you for information purposes only. We are not requesting any action on your part. You are receiving this Information Statement in connection with a proposed amendment (the "Proposed Amendments") to the Certificate of Incorporation of the Company (the "Certificate of Incorporation") that would: 1. Approve an amendment to our Certificate of Incorporation to change the name of our company to "Whitehall Jewelers Holdings, Inc." to more accurately reflect our future business; and 2. Approve an amendment to our Certificate of Incorporation to increase the Company's authorized number of shares of common stock from 40,000,000 shares of common stock (the "Common Stock") to 100,000,000 shares of Common Stock, having a par value of $0.001 per share. Our sole director approved these amendments to our Certificate of Incorporation and recommended approval of them to our stockholders on July 27, 2007. On July 27, 2007, the holders of a majority of the outstanding shares of our Common Stock approved these amendments, by written consents, in accordance with the provisions of the Delaware General Corporation Law (the "DGCL").
